DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1
Cancelled: None  
Added: 2 – 20
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: Balfanz, while a digital pen can be associated with a user account and configured based on user settings, Balfanz does not describe or suggest what happens if a user account cannot be identified. Thus, to further prosecution, Applicant has amended Claim 1 to further define that based on not determining the peripheral device is associated with a user account configure the peripheral device to operate in accordance with default settings.
Examiner respectfully disagrees with the applicant in that Balfanz discloses the claimed feature of based on at least not determining that the peripheral device (200) is associated with the user account (Paragraph [0020]), configure the peripheral device to operate in accordance with default settings (Paragraph [0021 – 0023] – normal settings would be the doctors and physicians, because they have full access to the device, the default settings would be the nurses would have limited range in ordering medication as oppose to physicians, therefore when it is determined that a physician/doctor is NOT using the device, then it would use the default settings of the nurses). 

Since applicant’s agreements were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 5, 8, 10 – 13, 15 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al US Patent 6,744,426 B1 in view of Baarman et al US Publication 2005/007067 A1 in further view of Balfanz US Publication 2008/0141361 A1.

With regards to Claims 1, 8 and 15, Okamoto discloses: A base station (FIG 27a, 12 – stand and FIG 31a, 300; Column 41, lines 2 – 7), A computer-implemented method for managing an operation of a peripheral device and system (FIG 27a, 12 – stand and FIG 31a, 300; Column 41, lines 2 – 7), comprising: 
a sidewall (FIG 31a, 301) at least partially defining a cavity (12a, Column 37, lines 47 – 51), the cavity sized to retain one or more peripheral devices (FIG 27a) therein; 
a charge module (300) comprising one or more inductive rings (L302 – charging coil) coupled to the sidewall (301) such that the inductive rings (L302) extend about the cavity (FIG 31a), the charge module (300) configured to: 
based at least on determining that the peripheral device (FIG 27a, 60) is positioned within the cavity (FIG 27a, shows this feature), use the inductive rings (L302) to transmit energy towards the cavity (FIG 27a, shows this feature) such that the charge module (300) charges the peripheral device (60) through induction (Column 41, lines 2 – 7); and 
Okamoto fails to disclose: determine whether a peripheral device is positioned within the cavity, and
an authentication module configured to: 
determine whether the peripheral device is associated with a user account, and 
based at least on not determining the peripheral device is associated with a user account, configure the peripheral device to operate in accordance with default settings. 
Baarman discloses: determine whether a remote device (FIG 7, 40 – 44) is positioned within the cavity (FIG 2, 20; Paragraph [0053 – 0055]), and upon determining that the remote device (40 – 44) is positioned within the cavity (FIG 2, shows this feature), use the inductive rings (FIG 6, 39 and FIG 7, 54) to transmit energy towards the cavity (FIG 2, 20) such that the charge module (20 - inductive vehicle interface) charges the remote device (40 – 44) through induction (Paragraph [0053 – 0061])
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of determine whether a peripheral device is positioned within the cavity in Okamoto’s invention as taught by Baarman’s invention.
The motivation for doing so would have been to properly determine unique settings/requirements of the peripheral device (ex. power requirements) (see Baarman’s Paragraph [0054])
	Balfanz discloses: an authentication module (FIG 1, 410 - authentication sensor) configured to: 
determine whether the digital pen (200) is associated with a user account (Paragraph [0020]), and 
based on at least not determining that the peripheral device (200) is associated with the user account (Paragraph [0020]), configure the peripheral device to operate in accordance with default settings (Paragraph [0021 – 0023] – default settings would be based on authorized user’s authority level, meaning default would nurse would have limited range in ordering medication as oppose to physicians). 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an authentication module configured to: determine whether the peripheral device is associated with a user account, and based at least on not determining the peripheral device is associated with a user account, configure the peripheral device to operate in accordance with default settings in Okamoto’s modified invention as taught by Balfanz’s invention.
The motivation for doing this would have been to improve the electronic device by providing a means for interacting with the application more securely (Balfanz’s invention Paragraph [0005]).

With regards to Claims 3, 10 and 19, Balfanz discloses: wherein the authentication module (410) is configured to: receive input from a second one of the one or more peripheral devices (Paragraph [0020 – 0021] – teaches that the identification element 210 transmit user id and authority level to the authentication sensor 410); and 
based on the input, authenticate a user associated with the second one of the one or more peripheral devices (Paragraph [0020 – 0021] – the user is authenticated if the first user is a doctor and the second user is a nurse).  

With regards to Claims 4, 11 – 12 and 20, Okamoto discloses: further comprising a palette module (FIG 27b, 1 & 103 – processor within the units) configured to interact with the one or more peripheral devices (FIG 27a, 60), the palette module (1) further configured to: 
receive input from a palette device (Column 36, lines 1 – 17); and based on the input, 
adjust an operating parameter associated with the one or more peripheral devices (Column 36, lines 30 – 47, teaches that adjustment is made to line thickness and/or color of the ink).  

With regards to Claims 5, 13 and 17, Okamoto discloses: further comprising a palette module (FIG 27b, 1 & 103 – processor within the units) configured to interact with the one or more peripheral devices (FIGS 27a – 27b), the palette module comprising: 
a display screen (1) coupled to an outer surface of the sidewall (FIG 27a-b, shows this feature of hooks to hang on a wall the whiteboard), the display screen (1) configured to present a display image (FIG 27b, B is shown as the image); 
one or more sensors (FIG 20a, 68 – pen pressure sensor) positioned about the display screen (Column 30, lines 29 – 45), the sensors (68) configured to detect a pressure applied to the display screen (Column 30, lines 29 – 45), 
wherein, based on the pressure applied to the display screen, the palette module is configured to: identify one or more operations associated with the detected pressure; and perform the operations (Column 30, lines 29 – 45 and Column 31, lines 50 – 62).  

With regards to Claim 16, Okamoto discloses: wherein the authentication module is configured to couple the first user device (FIG 27b, 100) to the second user device (FIG 27b, 1).  
Okamoto fails to disclose: the authentication module coupling first and second user devices
Balfanz discloses: the authentication module (FIG 1, 410 - authentication sensor) coupling first and second user devices (Paragraph [0020 – 0023]), 

Claims 2, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al US Patent 6,744,426 B1 in view of Baarman et al US Publication 2005/007067 A1 in further view of Balfanz US Publication 2008/0141361 A1 in view of Immel et al., US Publication 2015/0378455 A1.

With regards to Claims 2, 9 and 18, Okamoto as modified above fails to disclose: wherein the one or more peripheral devices comprises a second plurality of inductive rings, wherein a configuration of the second plurality of inductive rings is based on a voltage associated with the one or more peripheral devices.  
Immel discloses: wherein the one or more peripheral devices (FIG 5, 102) comprises a second plurality of inductive rings (110a – 110c), wherein a configuration of the second plurality of inductive rings (110a – 110c) is based on a voltage associated with the one or more peripheral devices (102).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the one or more peripheral devices comprises a second plurality of inductive rings, wherein a configuration of the second plurality of inductive rings is based on a voltage associated with the one or more peripheral devices in Okamoto’s modified invention as taught by Immel’s invention.
The motivation for doing this would have been to improve the charging and recharging capabilities from the docking device (Immel’s invention Paragraph [0002]).

Claims 6, 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al US Patent 6,744,426 B1 in view of Baarman et al US Publication 2005/007067 A1 in further view of Balfanz US Publication 2008/0141361 A1 in view of Tang et al., US Publication US 2013/0165046 A1.

With regards to Claim 6, Balfanz discloses: wherein the peripheral devices (FIG 1, 200) sends a username and a password to an authentication module (300) (Paragraph [0035 – 0039]), the authentication module configured to: 
receive the username and the password from the peripheral device (Paragraph [0035 – 0039] – user id); and 
Balfanz fails to disclose: determine the peripheral device within the cavity is not associated with a user account based at least on the username and password.  
Tang discloses: determine the peripheral device within the cavity is not associated with a user account based at least on the username and password (FIG 1 and Paragraph [0022] – teaches that the docking station identifies and authenticates each device before power is transferred to each of the device).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of determine the peripheral device within the cavity is not associated with a user account based at least on the username and password in Balfanz’s modified invention as taught by Tang’s invention.
The motivation for doing this would have been to access to a reliable, continuous source of power (Tang’s Paragraph [0007]) 

With regards to Claims 7 and 14, Tang discloses: wherein based at least on determining that at least one of the username and the password (Paragraph [0035 – 0039] – user id) from the peripheral device is not associated with the user account, configure the peripheral device within the cavity to operate in accordance with default settings (Paragraph [0039] – teaches of only authorized devices are able to go to high power mode and everything else is placed in default mode (medium or low power)).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625